946 F.2d 894
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joanna C. BOUDER, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 90-6057.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1991.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHNSTONE, District Judge.*
PER CURIAM:


1
Joanna Bouder appeals from the district court's May 16, 1990, order granting summary judgment in favor of the United States.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.   We, therefore, AFFIRM the order of the Honorable Odell Horton, United States District Judge for the Western District of Tennessee, for the reasons set forth in the report of the Honorable Aaron Brown, Jr., Magistrate Judge for the Western District of Tennessee, dated December 28, 1989.



*
 The Honorable Edward H. Johnstone, United States District Judge for the Western District of Kentucky, sitting by designation